UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECHINTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code:818-787-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. The number of shares of common stock outstanding as of May 10, 2010 is 3,227,430. TRIO-TECH INTERNATIONAL INDEX TO CONSOLIDATED FINANCIAL INFORMATION, OTHER INFORMATION AND SIGNATURE Page Part I. Financial Information Item 1. Financial Statements (a) Condensed Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and June 30, 2009 2 (b) Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months and Nine Months Ended March 31, 2010 (Unaudited) and March 31, 2009 (Unaudited) 3 (c) Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2010 (Unaudited) and March 31, 2009 (Unaudited) 5 (d) Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 49 Item 4T. Controls and Procedures 49 Part II. Other Information Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults upon Senior Securities 50 Item 4. Removed and Reserved 50 Item 5. Other Information 50 Item 6. Exhibits 50 Signatures 51 -i- Table of Contents FORWARD-LOOKING STATEMENTS The discussions of Trio-Tech International’s (the “Company”) business and activities set forth in this Form 10-Q and in other past and future reports and announcements by the Company may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.In light of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward-looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company’s products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company’s products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; changes in U.S. and global financial and equity markets, including market disruptions and significant interest rate fluctuations; and other economic, financial and regulatory factors beyond the Company’s control. The Company believes thatcustomers have tightened and will continue to tighten their spending, resulting in a decline in the demand for electronic products and semiconductor equipment. See the discussions elsewhere in this Form 10-Q for more information. In some cases, you can identify forward-looking statements by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “believes,” “can impact,” “continue,” or the negative thereof or other comparable terminology. Unless otherwise required by law, the Company undertakes no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. Important factors that could cause or contribute to such material differences include those discussed in “Item1A. Risk Factors” in our most recent Annual Report on Form 10-K. You are cautioned not to place undue reliance on such forward-looking statements. -1- Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT NUMBER OF SHARES) UNAUDITED March 31, June 30, ASSETS CURRENT ASSETS: Cash & cash equivalent $ $ Short-term deposits Trade accounts receivable, less allowance for doubtful accounts of $158and $165 Other receivables Inventories, less allowance for obsolete inventory of $789 and $718 Prepaid expenses and other current assets Total current assets INVESTMENT PROPERTY IN CHINA , Net PROPERTY, PLANT AND EQUIPMENT, Net GOODWILL - OTHER ASSETS RESTRICTED TERM DEPOSITS TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES: Line of credit $ $ Accounts payable Accrued expenses Income taxes payable Current portion of bank loans payable Current portion of capital leases 77 78 Total current liabilities BANK LOANS PAYABLE, net of current portion CAPITAL LEASES, net of current portion 52 DEFERRED TAX LIABILITIES OTHER NON-CURRENT LIABILITIES 10 TOTAL LIABILITIES $ $ COMMITMENT AND CONTINGENCIES EQUITY TRIO-TECH INTERNATIONAL’S SHAREHOLDERS' EQUITY: Common stock; no par value, 15,000,000 shares authorized; 3,227,430 shares issued and outstanding as of March 31, 2010 and June 30, 2009 $ $ Paid-in capital Accumulated retained earnings Accumulated other comprehensive loss-translation adjustments Total Trio-Tech International shareholders' equity NONCONTROLLING INTEREST TOTAL EQUITY $ $ TOTAL LIABILITIES AND EQUITY $ $ See notes to condensed consolidated financial statements. -2- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME UNAUDITED (IN THOUSANDS, EXCEPT EARNINGS PER SHARE) Nine Months Ended Three Months Ended Mar. 31, Mar. 31, Mar. 31, Mar. 31, Revenue Products $ Services Fabrication services Others 87 Cost of Sales Cost of products sold Cost of services rendered Cost of fabrication services rendered Others 52 46 33 Gross Margin Operating Expenses: General and administrative Selling 73 Research and development 29 30 9 10 Impairment loss 95 (Gain)/loss on disposal of property, plant and equipment (5
